SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of said District Court be and is AFFIRMED.
Plaintiff Hong Mai appeals from a judgment of the District Court, entered on February 14, 2000, granting defendants’ motion to dismiss for lack of subject matter jurisdiction. The District Court dismissed plaintiff’s complaint because the complaint did not raise a federal question or allege diversity of citizenship. We agree and therefore AFFIRM the judgment of the District Court.